PER CURIAM.
Wesley Garmony appeals from his convictions of and sentences for two counts of robbery with a firearm.
We .find no merit to defendant’s claim that he committed one robbery rather than two. See Brown v. State, 430 So.2d 446 (Fla.1983); Hillman v. State, 410 So.2d 180 (Fla. 2d DCA 1982).
As his second point on appeal, defendant claims that the trial court erred in retaining jurisdiction over one-half of his sentence. *1043Defendant failed to raise this point in the lower court, and therefore the issue was not preserved for appeal. See Springfield v. State, 443 So.2d 484 (Fla. 2d DCA 1984).
We affirm defendant’s convictions and sentences, but do so without prejudice to his ability to raise the retention of jurisdiction issue in the lower court in a properly filed motion for post-conviction relief under rule 3.850.
RYDER, C.J., and SCHEB and OTT, JJ., concur.